DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,075,846 (hereinafter Patent’846). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claim 1 has been eliminated from patent claim 1 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant application claim 1:                           Patent’s846 claim 1:
A method of wireless communication performed by a first wireless node, comprising:

A method of wireless communication performed by a first wireless node, comprising:
receiving, from a second wireless node, a round-trip time timing advance indicator,

receiving, from a second wireless node, a round-trip time timing advance indicator,
wherein the round-trip time timing advance indicator is different from a timing advance indicator used for an uplink transmission timing advance message, and 

wherein the round-trip time timing advance indicator is different from a timing advance indicator used for an uplink transmission timing advance message, and 
wherein the round-trip time timing advance indicator identifies a timing offset from a timing identified by the timing advance indicator; and

wherein the round-trip time timing advance indicator identifies a timing offset from a timing identified by the timing advance indicator; and 
synchronizing a timing configuration of the first wireless node to at least one of the second wireless node or a third wireless node based at least in part on the round-trip time timing advance indicator.

synchronizing a timing configuration of the first wireless node to at least one of the second wireless node or a third wireless node based at least in part on the round-trip time timing advance indicator that is based at least in part on a timing advance group, which includes the second wireless node, identified based at least in part on information included in the round-trip time timing advance indicator wherein the timing advance group is a subgroup of another timing advance group defined based at least in part on at least one of a downlink reference timing or an uplink reference timing.



As to claim 3, this claim is fully disclosed in Patent’846 claim 2.
As to claim 4, this claim is fully disclosed in Patent’846 claim 3.
As to claim 5, this claim is fully disclosed in Patent’846 claim 4.
As to claim 6, this claim is fully disclosed in Patent’846 claim 5.
As to claim 7, this claim is fully disclosed in Patent’846 claim 6.
As to claim 8, this claim is fully disclosed in Patent’846 claim 7.
As to claim 9, this claim is fully disclosed in Patent’846 claim 8.
As to claim 10, this claim is fully disclosed in Patent’846 claim 9.
As to claim 11, this claim is fully disclosed in Patent’846 claim 10.
As to claim 12, this claim is fully disclosed in Patent’846 claim 11.
As to claim 13, this claim is fully disclosed in Patent’846 claim 12.
As to claim 14, this claim is fully disclosed in Patent’846 claim 13.
As to claim 15, this claim is fully disclosed in Patent’846 claim 14.
As to claim 16, this claim is fully disclosed in Patent’846 claim 15.
As to claim 17, this claim is fully disclosed in Patent’846 claim 16.
As to claim 18, this claim is fully disclosed in Patent’846 claim 17.
As to claim 19, this claim is fully disclosed in Patent’846 claim 1.
As to claim 20, this claim is fully disclosed in Patent’846 claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0132199 to Zhang et al. (hereinafter Zhang) in view of US Pub. 2020/0127808 to Takahashi et al. (hereinafter Takahashi).

In regard claim 1, Zhang teaches or discloses a method of wireless communication performed by a first wireless node, comprising:
receiving, from a second wireless node, a round-trip time timing advance indicator (see Figs. 17-19, paragraphs [0100], [0104], [0105], [0106], [0108], [0110], and [0116], the node receiving a request to start RTT estimation procedures (i.e., for synchronizing). A node such as a source node may receive requests to start RTT estimation procedures from multiple nodes),
wherein the round-trip time timing advance indicator is different from a timing advance indicator used for an uplink transmission timing advance message (see Fig. 17, paragraphs [0105], and [0106], with such information, the target node can estimate the RTT) for over the air propagation delay by calculating the quantity (T4-T1)-(T3-T2). By dividing the RTT for over-the-air propagation delay by two, an estimation of the one-way propagation delay from source node to target node is obtained. It should be noted that such estimation takes into account the propagation delays generated by multipath transmission because the calculation relies on the message reception times as determined by the receiving node), and 
wherein the round-trip time timing advance indicator identifies a timing offset from a timing identified by the timing advance indicator (see Fig. 18, paragraphs [0031], [0033], [0063], [0070], and [0072], the clock offset is determined based on the estimated round-trip propagation delay (also referred to as a Round-Trip Time or RTT) between the source and the target nodes. For example, the clock offset may be determined based on the transmission and reception times of a first radio signal transmitted from the source node to the second node as well as a second radio signal transmitted from the target node to the source node); and
synchronizing a timing configuration of the first wireless node to at least one of the second wireless node or a third wireless node based at least in part on the round-trip time timing advance indicator (see Fig. 4, paragraphs [0060], [0062], [0073], [0076], and [0079], the target node clock is synchronized with a source node with a clock offset that compensates or takes into account the propagation delay from the source node to the target node which, as noted above, can have a substantial impact on the synchronization accuracy).
	Zhang may not explicitly teach or disclose wherein the round-trip time timing advance indicator is different from a timing advance indicator used for an uplink transmission timing advance message.
	Takahashi teaches or discloses wherein the round-trip time timing advance indicator is different from a timing advance indicator used for an uplink transmission timing advance message (see paragraphs [0071], [0072], [0073], [0078], [0079], [0098], [0113], and [0167], the imaging terminal calculates a difference between the scheduled transmission time of the round-trip-propagation-time-measurement outgoing signal which is determined in step S302 and the reception time of the round-trip-propagation-time-measurement returning signal. In addition, the imaging terminal calculates a round trip propagation-time required for transmission and reception at the time of wireless transfer performed between the imaging terminal and the display terminal by subtracting the extracted receiver elapsed time from the calculated difference time).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a system for synchronizing nodes in a wireless network of Zhang by including wherein the round-trip time timing advance indicator is different from a timing advance indicator used for an uplink transmission timing advance message suggested by Takahashi. This modification would provide to perform the cycle adjustment of the adjustment target timing when the accuracy estimation value is improved compared to the accuracy at the current adjustment target timing read on paragraph [0010].

  In regard claim 2, Zhang teaches or discloses the method of claim 1, wherein the round-trip time timing advance indicator is independent from the timing advance indicator (see paragraph [0116], the node determines a first time T1 indicative of a time of transmission of a first radio signal from the source node 12a to the target node 12b (block S102). A second time, T2, is determined and indicates a time of receipt of the first radio signal at the target node (block S104). The node also determines a third time, T3, indicating a time of transmission of a second radio signal from the target node 12b to the source node 12a (block S106). It is noted that, while the first radio signal is received by the target node prior to the target node sending the second radio signal, the first radio signal is independent of the second radio signal and in some embodiments, can be transmitted after or at some other time).

In regard claim 3, Zhang teaches or discloses the method of claim 1, wherein, relative to the timing advance indicator used for the uplink transmission timing advance message, the round-trip time timing advance indicator is associated with at least one of:
a different quantity of bits (see paragraphs [0105], and [0090)]),
a reduced separation time between round-trip time timing advance indicators,
a reduced threshold transmission timing error (see paragraphs [0062], [0071], and [0072]), or
a reduced threshold timing advance error (see paragraphs [0024], [0028], [0031], and [0033]).

In regard claim 4, Zhang teaches or discloses the method of claim 1, wherein a separation time between round-trip time timing advance indicators is pre-configured, indicated by the second wireless node, or is determined based at least in part on a bandwidth of a reference signal (see paragraph [0033], the time T1 and the time T3 are determined based on a transmission schedule for the first and second radio signals).

In regard claim 5, Zhang teaches or discloses the method of claim 1, wherein the round-trip time timing advance indicator is received in connection with an uplink reference signal or a downlink reference signal transmitted by the first wireless node (see paragraphs [0063], and [0073], the clock offset is determined based on the estimated round-trip propagation delay (also referred to as a Round-Trip Time or RTT) between the source and the target nodes. For example, the clock offset may be determined based on the transmission and reception times of a first radio signal transmitted from the source node to the second node as well as a second radio signal transmitted from the target node to the source node. The time stamp may be applied to the reference signal before the up conversion to the radio frequency for the downlink and after the down conversion from radio frequency to base band in the uplink).

In regard claim 6, Zhang teaches or discloses the method of claim 1, wherein the first wireless node is configured to determine a round-trip time estimation based at least in part on the round-trip time timing advance indicator (see paragraphs [0063], [0070], [0088], and [0090]).
 
In regard claim 7, Zhang teaches or discloses the method of claim 1, wherein a timing used for a signal transmitted by the first wireless node is determined based at least in part on at least one of the round-trip time timing advance indicator or the timing advance indicator used for the uplink transmission timing advance message (see paragraphs [0063], and [0073], the clock offset is determined based on the estimated round-trip propagation delay (also referred to as a Round-Trip Time or RTT) between the source and the target nodes. For example, the clock offset may be determined based on the transmission and reception times of a first radio signal transmitted from the source node to the second node as well as a second radio signal transmitted from the target node to the source node. The time stamp may be applied to the reference signal before the up conversion to the radio frequency for the downlink and after the down conversion from radio frequency to base band in the uplink).

In regard claim 9, Zhang teaches or discloses the method of claim 1, wherein the timing configuration is determined based at least in part on at least one of:
a mobility state of the first wireless node, 
a topological state of the first wireless node, 
a capability of the first wireless node (see paragraphs [0002], [0059], and [0060]).

In regard claim 10, Zhang teaches or discloses the method of claim 1, wherein the first wireless node determines a round-trip time estimation based at least in part on a downlink reference signal (see paragraphs [0063], and [0090]).

In regard claim 11, Zhang teaches or discloses the method of claim 10, wherein a timing to receive the downlink reference signal is different from a timing reference used to receive other downlink signals from the second wireless node (see paragraphs [0063] and [0090]).

In regard claim 12, Zhang teaches or discloses the method of claim 10, wherein the downlink reference signal is a wideband downlink reference signal or is associated with a threshold periodicity (see paragraphs [0031], [0033], [0062], [0063], [0064], [0065], [0073], [0082], and [0090]).

In regard claim 13, Zhang teaches or discloses the method of claim 10, wherein the first wireless node is configured to report the round-trip time estimation to the second wireless node to enable the second wireless node to configure another timing configuration of the second wireless node (see paragraphs [0063], [0070], [0088], and [0090]).

In regard claim 15, Zhang teaches or discloses the method of claim 13, wherein a report of the round-trip time estimation is provided in connection with a request from the second wireless node (see paragraphs [0063], [0088], and [0090]).

In regard claim 16, Zhang teaches or discloses the method of claim 13, wherein a report of the round-trip time estimation is an aperiodic report (see paragraphs [0063], [0088], and [0090]).

In regard claim 17, Zhang teaches or discloses the method of claim 13, wherein a report of the round-trip time estimation is a periodic report (see paragraphs [0063], [0088], and [0090]).

In regard claim 18, Zhang teaches or discloses the method of claim 13, wherein a report of the round-trip time estimation is provided in connection with an explicit indication or an implicit indication (see paragraphs [0063], [0088], and [0090]).

In regard claim 19, Zhang teaches or discloses the method of claim 1, wherein the first wireless node synchronizes the timing configuration based at least in part on a timing advance group, which includes the second wireless node, identified based at least in part on information included in the round-trip time timing advance indicator (see paragraphs [0060], [0061], [0062], [0064], [0066], [0067], [0068], [0071], [0081], and [0112]).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Takahashi as applied to claims above, and further in view of US Pub. 2015/0148050 to Siomina et al. (hereinafter Siomina).

In regard claim 8, Zhang and Takahashi may not explicitly teach or disclose the method of claim 1, wherein the first wireless node is configured to receive the round-trip time timing advance indicator in connection with a request for the round-trip time timing advance indicator and using at least one of: a random access channel message, a contention free random access channel message, a physical uplink control channel, or a media access control element of a physical uplink shared channel.
However, Siomina teaches or discloses wherein the first wireless node is configured to receive the round-trip time timing advance indicator in connection with a request for the round-trip time timing advance indicator (see paragraph [0460]) and using at least one of: a random access channel message (see paragraph [0469]), a contention free random access channel message, a physical uplink control channel (see paragraphs [0165], [0167], and [0178]), or a media access control element of a physical uplink shared channel.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a system for synchronizing nodes in a wireless network of Zhang and an image transmission system of Takahashi by including wherein the first wireless node is configured to receive the round-trip time timing advance indicator in connection with a request for the round-trip time timing advance indicator and using at least one of: a random access channel message or a physical uplink control channel suggested by Takahashi. This modification would provide a way of improving the handling of interference in a wireless communication system read in paragraph [0045].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 12/02/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476